Title: From George Washington to Hugh West, 11 April 1798
From: Washington, George
To: West, Hugh



Sir,
Mount Vernon 11th April 1798

In reply to your letter of this date, I inform you that when I left the Chair of Government, I resolved not to intermeddle in any appointments which should take place by vacancies, in offices, thereafter. From this determination I have not departed in any instance, although sollicited for recommendations in an hundred.
If the certificate of your good behaviour (while you wrote in my Office in Philadelphia) would avail any thing, you have my free permission to use it; and wishing you success in your application

for the office lately occupied by Mr Vincent Gray—and well in every other respect. I remain with esteem Sir Your Very Humble Servt

Go: Washington

